DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-16, the recitation of “having a hardness (R15Y)” is indefinite because ‘R15Y’ appears in parenthesis after ‘hardness’ and it is unclear whether this is meant to specify or exemplify the hardness measurement used. For purposes of examination, it is presumed to specify the hardness measurement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “said metal component is a metal or an alloy comprising iron, nickel…”. This limitation redefines metal component, since claim 4 recites “said metal component is aluminum or an aluminum alloy”.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2010-126786).
Regarding claim 1, Maeda teaches metallurgical powder composition (p. 1, ¶ 1). The metallurgical powder includes a first powder contains a lubricant which covers the surface thereof (i.e., a portion of the claimed metal component wrapped in lubricant), and a second powder contains a binder that covers the surface thereof, but contains no lubricant (i.e., the other portion of the claimed metal component free of lubricant) (p. 1, ¶ 7). The binder includes polymers such as polyimides and silicone resins (p. 2, ¶ 6). Since the powder composition of Maeda is identical to that claimed, it is presumed to have the quality of being abradable absent objective evidence to the contrary. See MPEP 2144.05 I.
Regarding claim 2, Maeda teaches the mass ratio of the second powder to the first powder is 1 to 2.25 (p. 1, ¶ 8), which corresponds to 30.77%-50% of the metal powder being covered by lubricant. This lies within the claimed range.
Regarding claim 3, Maeda teaches the lubricant comprises 0.2%-0.4% mass of the metallurgical powder (p. 4, ¶ 8) and in an example, the binder comprises 0.35% mass of the metallurgical powder (p. 13, ¶ 3). Accordingly, the metal component comprises at least 99.35% of the powder composition. This lies within the claimed range.
Regarding claim 4, Maeda teaches the metal powder includes aluminum alloy (p. 3, ¶ 11).
Regarding claim 5, Maeda teaches the mass ratio of the second powder to the first powder is 1 to 2.25 (p. 1, ¶ 8), which corresponds to 30.77%-50% of the metal powder being covered by lubricant. This lies within the claimed range. Maeda also teaches the lubricant covering the entire surface of the particles (p. 3, ¶ 10; see also Fig. 2).
Regarding claim 6, Maeda teaches the metal powder may contain aluminum-silicon alloy (p. 3, ¶ 11).
Regarding claim 7, Maeda teaches the metal powder may contain iron, nickel, cobalt and silicon (p. 3, ¶ 11).
Claims 1-2 and 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dorfman (US 2012/0295825).
Regarding claims 1 and 13, Dorfman teaches a thermal spray powder composition (abstract). The powder is used to form an abradable coating (¶ 38). The powder is a composite (¶ 33) comprising an organic binder, a metal phase, and a lubricant (¶ 34). The binder includes polymers (¶ 64). In one embodiment, lubricant particles 26 agglomerate around metal powder 20 (¶ 71, see Fig. 5). Since the lubricant particles do not form a continuous wrapping of the metal powder, a portion of the metal powder is free of the lubricant.

    PNG
    media_image1.png
    373
    697
    media_image1.png
    Greyscale

Regarding claim 2, Dorfman does not disclose excluding some of the metal powder from agglomerating with lubricant powder, and suggests all of the metal powder is similarly treated (see ¶ 71). 
Regarding claims 14-16, since the abradable coating is made from a powder composition for an abradable coating that is the same as that of claim 1, one of ordinary skill in the art would expect it to have the same hardness as that claimed, absent objective evidence to the contrary. See MPEP 2112.
Claims 1-4, 6-8 and 13-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Szyndelman (US 2021/0180173).
Regarding claims 1 and 13, Szyndelman discloses a powder composition for forming abradable coatings (¶ 23). The powder composition is aluminum or aluminum alloy powder core having a transition metal mechanically alloyed to a surface thereof (¶ 27). The transition metal may be molybdenum (¶ 23), which Szyndelman identifies as having lubricious qualities (¶ 17). Therefore, this molybdenum can be considered a lubricant. Since the molybdenum constitutes smaller particles mechanically alloyed to the surface (see, e.g., Fig. 1), they do not form a continuous wrapping of the aluminum core particle, and a portion of the aluminum core particle is free of the lubricant. Szyndelman also discloses the powder composition includes an organic material such as a polymer (¶ 31).

    PNG
    media_image2.png
    229
    351
    media_image2.png
    Greyscale

Regarding claim 2, Szyndelman does not disclose excluding some of the metal powder from agglomerating with lubricant powder, and suggests all of the metal powder is similarly treated (see ¶ 23).
Regarding claim 3, Szyndelman discloses examples wherein the powder composition comprises about 60% metal component (¶ 105).
Regarding claim 4, the powder composition is aluminum or aluminum alloy powder core (¶ 27).
Regarding claims 6-7, Szyndelman discloses examples having a core of aluminum-silicon alloy (¶ 41).
Regarding claim 8, Szyndelman discloses examples wherein the powder composition comprises about 1% molybdenum (¶ 104).
Regarding claims 14-16, Szyndelman does not expressly teach a hardness of the abradable coating. However, Szyndelman does teach that the hardness can be controlled based on the amounts of the components in the powder composition, and specific hardnesses can be achieved based on design specifications (¶¶ 117-118). Accordingly, achieving a particular hardness is a result effective variable one of ordinary skill in the art can select for by modifying the amounts of the polymer and metal components in the powder composition, as taught by Szyndelman.
Regarding claims 17-18, Szyndelman teaches the abradable coating can be used for abradable seals in turbo machinery casings (¶ 77). This seal contacts with rotating parts of the turbomachine (¶ 77).
Regarding claims 19-21, since the abradable seal of Szyndelman is the same as that claimed, one of ordinary skill in the art would expect it to achieve the same percentage of the portion of seal that abrades adheres to the rotatable component after abrasion, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 22, Szyndelman teaches the turbomachine may be a turbocharger (¶ 118).
Claims 13-14 and 17-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Le Biez (US 2004/0112174).
Regarding claim 13, Le Biez teaches an abradable coating made from a powder material (¶ 18). Since the powder material of Le Biez comprises metal (¶ 21), lubricant (¶ 24) and an organic powder (¶ 23) which is a polymer material (¶ 33), the coating of Le Biez would be compositionally identical to the claimed coating, absent objective evidence to the contrary. See MPEP 2144.05 I.
Regarding claims 14, Le Biez teaches the hardness of the abradable coating is about 60 (¶ 45). This lies within the claimed range.
Regarding claims 17-18, Le Biez teaches the abradable coating can be used for abradable seals in turbo machines (¶¶ 2-6). This seal contacts with rotating parts inside the turbomachine (¶¶ 2-6).
Regarding claims 19-21, since the abradable seal of Le Biez is the same as that claimed, one of ordinary skill in the art would expect it to achieve the same percentage of the portion of seal that abrades adheres to the rotatable component after abrasion, absent objective evidence to the contrary. See MPEP 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (US 2012/0295825), as applied to claim 1.
The limitations of claim 1 have been addressed above.
Regarding claim 3, Dorfman teaches the metal component comprises 10-90%, preferably 40-60%, by weight of the powder composition (¶ 30). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Dorfman teaches the metal is an alloy comprising aluminum (¶ 30).
Regarding claim 6, Dorfman teaches the metal is an alloy comprising aluminum and silicon (¶ 30).
Regarding claim 7, Dorfman teaches the metal is an alloy that may contain iron, nickel or cobalt (¶ 30).
Regarding claim 8, Dorfman teaches the blend ratio of metal component to lubricant is 10-90% (¶ 30), which means the ratio of lubricant is 90%-10%. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 9, Dorfman teaches the lubricant includes hexagonal boron nitride and graphite (¶ 45).
Regarding claim 10, Dorfman teaches the blend ratio of metal component to polymer is 10-90% (¶ 30), which means the ratio of polymer is 90%-10%. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (US 2012/0295825), as applied to claim 9, further in view of Le Biez (US 2004/040112174).
Regarding claim 11, the limitations of claim 9 have been addressed above. Dorfman does not teach the organic binder is polyester. Le Biez discloses an abradable powder for making an abradable coating (¶18) comprising a metal phase (¶ 21), lubricant (¶ 24) and an organic powder (¶ 23) which is a polymer material (¶ 33). Le Biez teaches the organic powder may be a polyester (¶ 25). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use polyester as the organic binder in Dorfman because the prior art recognizes that polyester is a common material to use as the organic material in an abradable powder for making an abradable coating in turbomachines, as taught by Le Biez.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfman (US 2012/0295825), as applied to claim 13, further in view of Szyndelman (US 2021/0180173).
Regarding claims 17-18, the limitations of claim 13 have been addressed above. Dorfman teaches the abradable coating may be an abradable seal (¶ 40), and such abradable coatings can be used in turbine engines (¶ 7). However, Dorfman does not teach the particulars of where such seals are formed in a turbomachine. Szyndelman teaches the abradable coating can be used for abradable seals in turbo machinery casings (¶ 77). This seal contacts with rotating parts of the turbomachine (¶ 77). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use the abradable coating of Dorfman in a turbomachine as taught by Szyndelman, since the prior art recognizes the use and placement of an abradable seal in a turbomachine as being on a surface that contacts the rotating parts within a turbomachine casing.
Regarding claims 19-21, since the abradable seal of Dorfman is the same as that claimed, one of ordinary skill in the art would expect it to achieve the same percentage of the portion of seal that abrades adheres to the rotatable component after abrasion, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 22, Szyndelman teaches the turbomachine may be a turbocharger (¶ 118).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Szyndelman (US 2021/0180173), as applied to claim 1.
Regarding claim 10, the limitations of claim 1 have been addressed above. Szyndelman discloses the organic material comprises 30%-50% weight of the powder composition (¶ 31). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Le Biez (US 2004/040112174), as applied to claim 13.
Regarding claim 15, the limitations of claim 13 are addressed above. Le Biez teaches the hardness of the abradable coating is about 60 (¶ 45). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest using the particularly claimed polyester in an abradable powder composition.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Le Biez (US 2004/040112174), as applied to claim 17, further in view of Szyndelman (US 2021/0180173).
Regarding claim 22, the limitations of claim 17 have been addressed above. Le Biez does not expressly teach the turbomachine being a turbocharger. Szyndelman teaches abradable coatings for turbomachines, including turbochargers (¶ 118). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the abradable coating of Le Biez in a turbocharger, as taught by Szyndelman, because the prior art recognizes turbochargers as needing abradable sealings for protection for the same reasons as turbomachines in general.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5196471 discloses a powder material for an abradable coating comprising polymer particles coated with metal and lubricant particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784